 CALIP DAIRIES, INC.Calip Dairies,Inc., and Cosmopolitan Ice Cream Co.,Inc. and Israel Cruz.Case 29-CA-3004June 19, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn February 27, 1973, Administrative Law JudgeRamey Donovan issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed thebrief earlier submitted to the Administrative LawJudge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Deci-sion in light of the exceptions and briefs and hasdecided to affirmthe rulings, findings, and conclu-sions ofthe Administrative Law Judge and to adopthis recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Calip Dairies, Inc., and Cos-mopolitan Ice Cream Co., Inc., Brooklyn, New York,its officers,agents,successors,and assigns, shall takethe action set forth in the Administrative Law Judge'srecommended Order.'Respondent in its exceptions contends that the Administrative LawJudge erred in resolving certain questions of credibility with respect to thetestimony of Smith and Markman.Aftercareful review of the record weconclude that the Administrative Law Judge's credibility findings are notcontrary tothe clear preponderance of all relevant evidence.SeeStandardDry Wall Products,Inc.,91 NLRB 544, enfd.188 F.2d 362(CA. 3, 1951)DECISIONRAMEY DONOVAN, Administrative Law Judge: On August25 and September 5, 1972, Israel Cruz, an individual, fileda charge and an amended charge against Calip Dairies, Inc.,and Cosmopolitan Ice Cream Co., Inc., herein Respondentor the Company. The complaint issued on September 29,1972, alleging violations of Section 8(a)(1) and (3) of the Actby reason of interrogation and the layoff of employee Cruz.Respondent's answer denies the commission of the allegedunfair labor practices. The hearing was held in Brooklyn,New York, on November 13, 1972.FINDINGS AND CONCLUSIONSIJURISDICTION257Respondent Calip, at all times material, is a New YorkState corporation with its office and place of business at 888Jamaica Avenue, Borough of Queens, city and State of NewYork, where it is engaged in the wholesale sale and distribu-tion of ice cream and related products.Respondent Cosmopolitan, at all times material, is a NewYork State corporation with its office and place of businessat 888Jamaica Avenue, Borough of Queens, city and Stateof New York, where it is engaged in the distribution of icecream and maintenance of ice cream freezers and relatedequipment.Calip and Cosmopolitan, at all times material, are affiliat-ed businesses, with common ownership, officers, directors,and operators, and constitute a single integratedbusiness;and the aforementioned directors and operators formulateand administer a common labor policy regarding employeesfor both Companies.)Calip and Cosmopolitan are an employer engaged incommerce within the meaning of the Act.IceCream Drivers and Employees Union, Local 757,affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, hereinLocal 757 or the Union, is a labor organization within themeaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundCalip has beenin businessapproximately 20 years andhas been unionized about 12 years. According to Parish,secretary-treasurer and business agent of Local 579, theUnion has had a collective-bargaining contract with Calipfor "more than ten" years. The current applicable contractto which Calip is a party is an industry-type contract for thetermof May 1, 1971, to April 30, 1974. The contract pro-vides that:This agreement shall constitute the entire under-standing between the parties... .The contract unit is:This agreement shall cover all employees of the Com-pany except []and except office and clericalemployees, outside salesmen, canvassers, merchandisemen, professional employees, engineers, supervisors, asdefined in the Labor-Management Relations Act, andall employees who are presently covered by contractswith otherunions.The contract also provides that:... each employee covered by this Agreement shall berequired as a condition of employment to become amember of the Union on and after the 30th day follow-ing the date of execution of this agreement, or thecommencement of employment, whichever is the latest.iThese facts are pleaded in the complaint and admitted in the one answerfiled forboth CompanyRespondents.In this decision I shall use the term,Respondent,referringto both Companiesin the single integrated business.204 NLRB No. 49 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin three (3) days after hiring a new employee cov-ered by thisagreement, the employer must notify theUnion in writing thereof.According to Smith, manager of both Calip and Cosmo-politan, the latter Company has been inexistenceapproxi-mately 8 years. Both Companies occupy thesame premisesand, as earlier stated, they have common ownership, offi-cers,directors,and operators and constitute a single inte-gratedbusiness.Smith testified that "the distinctionbetween Calip and Cosmopolitan is that "Calip is the routedrivers and salesman" and "Cosmopolitan is the office help,warehousemen,and installation men." Respondent intro-duced into evidence two lists. One is captioned:Calip Dairies, IncorporatedSeniority ListDriversStarting[10 names][dates]Sales DepartmentStarting[3 names][dates]The other list is captioned:Cosmopolitan Ice Cream Co.Seniority ListDate of LayoffDateweek ending(office) L5 names/Lone of thenames(KassoffLdates/7/728/18/72(Freezer)L5 names/Ltwo of thenames/GatonLdates/3/728/25/72Namur7/728/25/72(Installer)Ed Thomas6/728/25/72Israel Cruz6/728/25/72The employees on the Calip list are paid by Calip checksand the employees on the Cosmopolitan list are paid byCosmopolitan checks. Smith testified thatnone,of what hereferred to as the Cosmopolitan employees, are members ofthe Union and apparently this situation has existed for sometime since some of the employees in the "Freezer" opera-tion, shown on the Cosmopolitan list, above, have beenemployed since 1969 and 1970.Parish, the union secretary-treasurer, had also been vicepresident of the Union since 1962. He testified that until theinstant proceeding he had never heard of Cosmopolitan.Carlino, currently vice president of the Union and unionbusiness agent for Respondent's operation, testified that hefirst heard of Cosmopolitan approximately 3 years ago. Thisoccurred in the course of a visit to Respondent's premisesby Carlino. Carlino saw an unfamiliar employee at theplant. Carlino spoke to the man and learned that he wasCohan, a route driver.2 Upon Carlino's inquiring about hisunion status, Cohan produced a card of a Teamster localother than Local 757. Carlino then spoke to Lipitz, coownerof Calip. Lipitz said Cohan was employed by Cosmopolitanand that there was a contract with another Teamster local.3Carlino replied that he had never heard of Cosmopolitan:that Local 757 had a contract with Calip; that Cohan wasperforming Local 757 work and was obliged to become amember ofLocal 757. Cohan was still employedat the timeof this hearing. His name, "Jerry Cohan," appears on theCalip seniority list, above. According to Carlino, other thanthe Cohan incident, the name, Cosmopolitan, has neverarisen between him and Respondent. Although Local 757has a shop steward who is listed as a driver since 1963 onthe Calip list, above, there is no evidence of what he did ordid not do regarding employees of Respondent working onthe common premises, such as seven freezer employees andinstallers,who were not members of the Union, other thanthe fact that he said nothing to Respondent or the employ-ees about the situation.B. Israel CruzCruz secured a job with Respondent on June 2, 1972. Hesecured his job through the Geneva Employment Agencyand that agency had given him an employment referral slipto Calip. Smith, manager of Respondent, hired Cruz as adriver at $110 per week. Initially, Cruz was assigned to helpdriver Verdell Alphabet to deliver ice cream boxes to storesthat were customers of Respondent. This work involveddelivering and installing ice cream boxes, removing the box-es or compressors in other situations, and related tasks.'About the middle of July, Alphabet quit or was discharged.'Cruz then became the regular driver of the truck used ininstalling and removing ice cream boxes and he received a$5-a-week raise. The truck he drove bore the name of CalipDairies.Respondent's seniority list shows that an employeenamed Thomas was, like Cruz, hired in June 1972. Bothnames bear the month and year, "6/72," but no day of themonth. Cruz testified that he was hired June 2. Thomas didnot testify. Since Alphabet's employment was not terminat-ed until the middle of July, Respondent apparently hadthree men listed as "installers" in June and until about themiddle of July. When Alphabet left and Cruz became thedriver, Thomas worked with Cruz as a helper. He was paid$5 a week less than Cruz' $115. As driver, Cruz drove thetruck and, with Thomas, installed and removed ice cream2 "Cohen"in the transcriptbut "Cohan" on the Company's seniority listin evidence3 In the instant case, no claim ismadethat Cosmopolitan has a contractwith another union Respondent asserts thatCosmopolitanis nonunion.4 As we have seen, Cruzand Thomaswere listed on the seniority listintroduced by Respondent as "Installers." In installing a box,Cruz crediblytestified, "Iwas supposedto check if thebox was working right or wrong andif it had to be some kind of electricalwork done,Ihave to call my boss andtell him this box is not workingright, andhe used to send an electrician torepair it."Thus, whileit is apparentthat Cruzwas not an electrician or arefrigeration repairman, he delivered the box, installed and hooked it up, andobserved whetheror not it wasoperatingcorrectly.s Smith testifiedthat Alphabetwas discharged.The recorddoes not showthe reason. CALIP DAIRIES, INC.boxes.Cruz was not satisfied with the $5raise andthe $115-a-week salary that he received as the driver of the installa-tion truck. He spoke to Smith around the latter part of Julyabout a further raise. Smith told him not to worry, "you aregoing to geta raise." 6 Soon thereafter, around the first ofAugust, Smith left for 2 weeks Army reserve duty. UponSmith's return, about August 15, Cruz asked him about theraise.Smith said, "Don't worry, you will get the raise."One day, evidently August 23, Wednesday, Cruz statesthat he went into Respondent's office area and in one of therooms he saw a poster that read, "Local 757, I.B.T. [Interna-tional Brotherhood of Teamsters]." This is the first time thatCruz had ever been in, or had looked into, the room.? Cruzstates, "so I just decided to call up and find out if they [theUnion] were representing Calip Dairies." He telephoned theLocal 757 office on August 23. A female answered the tele-phone and he stated his interest. She told him to come tothe union office and gave him directions. Cruz then spoke"to the man in charge [of the work at the plant] by the nameofMichael" and asked if he could be off for half a day."Michael" said yes. The exact time of day when this oc-curred does not appear in the record. However, since, on thefollowing day, August 24, Cruz worked from about 8:30a.m. to 4:30 p.m., his half day "off" on August 23 probablybegan at about noon and he then travelled to the unionoffice.When Cruz arrived at the union office on August 23, hetold Grace Tabert, the office manager of Local 757 to whomhe had previously spoken on the telephone, that he was adriver for Calip. He was introduced to Parish and was askedhow long he had been working for the Company. Cruz saidabout 3 months. Tabert then telephoned Respondent. Al-though Cruz' description of the telephone conversation be-tween Tabert and the Company and between Parish and theCompany is necessarily of a limited nature, the descriptionisbasically consistent with the more detailed descriptiontestified to by Tabert. According to Cruz, "she called andshe was told to wait, and she waited and waited . . . and shegot hold of somebody there . . . and she told Mr. Parish tocome to the telephone, and he . . . had a conversation."Cruz filled out a union application while he was in the unionoffice.Tabert testified that her first contact with Cruz occurredwhen he telephoned on the morning of August 23. Cruz toldher that he was working for Calip and would like to join theUnion. She told him to come to the office and fill out anapplication.When the latter came to the office, she askedhim when he had commenced work. He could not remem-ber the exact date, so, as a matter of routine, she telephonedCalip and, after identifyingherself, she asked to speak to thebookkeeper.8 A man then got on the telephone and, whenasked, identified himself as Smith? Tabert asked, "when did6 Smith testified that he told Cruz regardinga raise that"we will speakabout it." Smithalso testifiedthat Cruz was a good worker. I credit Cruztestimony regarding the raise.rOn thisparticularday, August 23, Cruzhad been working in the plantunloadinga truck-trailer fullof icecream.He testified that he had never beenaware thatthere wasa Local 757 shop steward atRespondent'splant8 Taberttestifiedthat an employeemustbe employeda certain length oftime beforehe canjoin the Union.259Israel Cruz start to work for them." According to Tabert,whom I credit, Smith said that he did not know Israel Cruz.Tabert said she understood that Cruz "does work there."Smith replied, "Oh, that is right, we had a man for a coupleof weeks by that name. I will have to look up the record andwe will call you back." Tabert said she would wait. Shewaited. Another voice then spoke and said that Smith wascalled "to another wire" and will call you. Tabert said shepreferred to wait. She waited. A third voice then told herthat Smith had been called out of the office because his wifehad called him to report that something had happened totheir child. Tabert at this point gave the telephone to Parish,explainingthat she was "having a problem."Parish testified that Tabert gave him the telephone be-cause shewas having difficulty in verifying when Cruz'employment had commenced. Parish regardedthis as a sim-ple, routine inquiry and the reason for the inquiry was, ashe testified, "We could have somebody come in the office"to join the Union who had been working only 2 or 3 weeks"and it would be ridiculous for us to get involved until he[the employee] is there over 30 days." Parish identified him-self to whomever was on the telephone at Respondent'soffice and was told that there had been some kind of anaccident. Parish said that he did not understand the difficul-ty since all that was wanted was the date when Israel Cruzcommenced working. According to Parish, the person onthe telephone said that they did not know anyone by thatname.Parish then hung up.Smith admits that Tabert telephoned him on August 23,identified herself, and asked about Cruz, "how long he wasemployed by us or something like that ....I think whathappened was when she asked this, she said was he em-ployed by Calip, I believe I said no, and then she asked meanother question and . . . . I had a call from my wife andI asked her to hold on a second." According to Smith, hedid not get "back to the union" on this matter and this wasthe sum total of his conversation 10 Smith states that he wenthome and found "that my son was okay, there were noproblems, I then called Mr. Lipitz in Philadelphia" and toldhim that the Union had "asked me how long Mr. Cruz wasemployed." According to Smith, Lipitz said that he wouldcall the Union and would "take care of it." Smith states thatLipitz is "president of the company" and that Lipitz andSmith's brother are "the owners of the corporation." Smithoffered no explanation why it was necessary for him to callLipitz in Philadelphia on August 23 to report that the Unionhad asked the simple question of how long Cruz had beenemployed by Respondent.According to Cruz, on August 24 when Cruz reported forwork at the plant he was told that he was to drive a routetruck for "Henry." Although Cruz had worked for "Henry"before, he did not know his full name. In any event, onAugust 24, Cruz drove an ice cream delivery truck for Hen-ry and was accompanied by the latter as they made therounds to Henry's customers. At the end of the day, around4:30 p.m., they returned to the plant. Henry told Cruz thatSmith want to see Cruz in the office. Cruz thereupon wentto the office to see Smith.9 Smith is the manager.10As indicated, I believe that Tabert's descriptionof the conversation withSmith is the more accurateand complete. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDCruz states that in the office Smith asked him why hadhe joined the Union. Cruz replied that he had found out thatitwas a union shop for drivers and he wanted to be in theUnion in order to have more protection. Smith said, "Well,here is your pay check,sign it."Cruz endorsed the checkand Smith gave him the cash amount.' i Smith told Cruz thathe did not need him anymore. Cruz then said that he wasgoing to take the case to the Labor Board.The identity of "Henry"appears inthe record. HenryMarkman was a witnesscalled byRespondent.Markmantestified that he is self-employed and his company is MarkSmith SalesCorp.He garages his trucks at Respondent'spremises and he purchases merchandise through Respon-dent. Markman states that around the middle of August hisdriver employee was to have an operation so Markman hadasked Smith to lend him a driver while Markman's driverwas incapacitated. Smith told him that he was going "tochop" his payroll, but Markman asked him to hold offbecause Markman had no one to drive his route and Mark-man did not drive a truck. Smith agreed.'2 Markman statesthat "about the last two weeks" in August Cruz drove forMarkman 2 days a week. Cruz agrees that he worked withMarkman "about three or four times" in the last few weekshe was employed by Respondent. On August 24, when Cruzdrove for Markman, he was not paid by the latter, but at theend of the day he received his paycheck from Respondentwhich was for the week through Friday, August 25. As faras appears, he was also paid by Respondent on the prioroccasions when he worked for Markman.Smith testified that on August 24 in the office when heterminated Cruz, he told him that it was a bad season andthat business was bad and the Company did not have thework. The witness was asked whether he had mentioned theUnion or whether Cruz had mentioned the Union.His an-swer was:A. All I recollect was after I-after-at the end afterIhad laid him off, he said he was going to the LaborRelations Board.Markman testified that on August 24 when he and Cruzreturned to the plant, Markman went into the office. Smithasked Markman to send in Cruz. Markman then told Cruzthat Smith wanted to see him. Markman was present duringthe ensuing conversation. According to Markman, Smithtold Cruz that business had slowed down "and there is goingto be a layoff of a few people at that time." Markman statesthat he heard nothing in the nature of a remark about aunion card except that, at the end, Cruz said that he wasgoing to the Labor Board.Although,as we shall see,Smith testified that, the daybefore this August 24 terminal conversation with Cruz,Smith had terminated three other employees because ofpoorbusiness,includingThomas, Cruz' helper,Smith doesnot claim that he made any mention of other layoffs orterminations to Cruz. Markman, however, as describedabove, attributes to Smith on August 24, a remark to the11This cashing of a paycheck for Cruz and probably others was not unusu-al.However,Thursday,August 24,was not the regular payday. Friday waspayday.2 It is not claimed that Smith had told Markman how many employeeshe was going"to chop"from the payroll or which employees.effect that there is going to be a layoff of several people "atthat time."Ido not credit Markman on this aspect and it is myopinion that he was endeavoring to be helpful to Smith,albeit misguidedly, in my opinion, in view of both Smith'sand Cruz' testimony regarding the August 24 conversa-tion.13 I credit Cruz' version of what Smith said to him.Markman, although referred to in Respondent's brief asa disinterested witness, did not impress me as such. A strongfactor in this appraisal is the close business or personalrelationship between Markman and Smith in that Smithallowed Markman touse oneof Smith's employees, Cruz,for 4 days on Markman's business while the payroll expenseof the employees was borne wholly by Smith's Company.This occurred during the weeks in August 1972 when Re-spondent asserts that its business was bad. It does not ap-pear from the instant record that Markman's ice creamenterprisemaintained a place of business other thanRespondent's premises.Indeed,Smith allowed Markman to use Cruz as a driverwithout charge on August 24 although Smith states that he,Smith,would have terminated Cruz on August 23, but forthe fact that Cruz had been given the afternoon off on the23rd. Smith states that he would have asked Cruz to workfor Markman on August 24, the day after it is claimed Cruzwould have been terminated.Respondent contends that Cruz was terminated for eco-nomic reasons, includinga businessdecline, and that thefact that Cruz went to the Union on August 23 was not thereason forthe terminationsinceRespondent had made thedecision to terminate prior to August 23.According to Smith, a major cause of Respondent's de-cline in businesswas a cutback in welfare payments in NewYork City "at the end of last year [1971]." This affectspurchase of Respondent's products because, Smithstates,over 50 percent of Respondent'sbusiness"is based in lowsocio-economicarea." Smith said that "I think we are downin the seven-months period including the summer seasonthrough October, we were down 52,000 units from the yearbefore." Smith also stated that business has worsened sinceAugust 24, 1972.14If welfare payments were cut at the end of 1971 and if thisadversely affected Respondent's business,as Smith claims,I believe that the effect would have been manifested withina short time and before July and August 1972. Welfarerecipients, in my opinion, experienced a rapid turnover oftheir cashon hand and by the nature of their situation suchpeople have no reserve funds or other expendableresources.However, in June 1972, Respondent had in its employ adriver-installer namedAlphabet," and it hired Cruz on13 If I did credit Markman's testimony regardingSmith's remarks about alayoffin the August24 conversation,Smith's alleged statement that "thereis going to bea layoff of a few peopleat that time [August 24]" is in thepresent or future tense.This is notconsistentwithSmith's testimony that hehad already terminatedor laid off three employees on August 23, the previ-ous day.Presumably,if Smith mentionedother layoffshe would have saidto Cruzon August24 that he had already laid off threeemployees the daybefore14No businessrecords were introduced into evidenceby Respondent tosupport thesevarious statementsof SmithThe recorddoes not showwhen Alphabet was hired The very limitedemploymentdata that Respondent introducedinto evidence does not eveninclude Alphabet's name CALIP DAIRIES, INC.261June 2 and Thomas in the same month as installers. Al-though Alphabet was discharged about the middle of July,it is not claimed that this was because of lack of work.Smith further testified that prior to the time that Cruz washired on June 2, 1972, Respondent had used an outsideservice,Danny's Trucking Company, to perform installa-tionwork and used this service "even during Mr. Cruz'hire." Apparently Danny's Trucking and Respondent's owninstallers took care of the installation and removal of usedice cream boxes since the distributors of new boxes had theirown trucking arrangements.According to Smith, he has been manager of Respondenta little over 2 years. For the first year he states that he usedoutside trucking service exclusively for delivery and instal-lation.He then decided to institute Respondent's own in-stallation service. There was an installation truck on handthat had been acquired in the past when Respondent hadbought out some other company's ice cream route. Smithstates that thereafter he decided that it was not economi-cally sound for the company to perform its own installationwork.As I view the foregoing testimony, it indicates that Re-spondent instituted its own installation service around thelatter part of 1971 since for the first year in whichiSmith wasmanager he used an outside service exclusively. As late asJune 1972, Respondent's use ofits own installers was appar-ently feasible enough to prompt it to hire Cruz and Thomasas installersin addition to Alphabet. Moreover, the situa-tion was healthy enough to lead Smith to give Cruz a wageincrease in mid-July and, at the end of the month and inAugust, Smith assured him of a further raise.Smith testified, however, that in the latter part of July1972, shortly before he was to go on 2 weeks' military duty,he discussed with his brother and Lipitz, coowners of Re-spondent, the fact that business was bad; the discontin-uance of the use of Respondent's installation truck; and alayoff. It was decided to wait until Smith returned frommilitary duty and "to see what happens."On Saturday, August 19, 1972, Smith states that it wasdecided to lay off Cruz and others but to "use the people[who were to be laid off] through Wednesday." Cruz did notwork on Saturdays, but he worked Monday, Tuesday, anda half day on Wednesday, August 23.The seniority list that Respondent compiled for the hear-ing and introduced into evidence shows that an office em-ployee named Kassoff was hired "7/72" and laid off theweek ending "8/18/72"; two employees who worked in theplant "freezer," Gaton, hired "3/72," and Namm, hired"7/72," are shown as laid off the week ending "8/25/72";"two installers," Thomas and Cruz, hired "6/72," are shownas laid off the week ending "8/25/72."Smith states that he terminated Namm on August 23 atabout 11 a.m. Namm had been hired as a summer employee.Gaton worked until the end of working hours on August 23and then was told he was terminated. Smith states that thetime when Thomas was terminated on August 23 "musthave been about 12:30."Although Cruz was working at the plant for half a day themorning of August 23 and was not out on installation work,nothing was said to him about termination or layoff. Smithstates that he did not see Cruz and did not know that Cruzhad been given the afternoon off and had left the plant.Respondent's counsel asked Smith:Q. If he [Cruz] had worked the full day would hehave received his notice of layoff?A. Yes, he would have.'6We come now to the telephone conversation on August23 between Smith and Tabert and, as previously stated, Icredit Tabert's testimony. When asked the date when Cruzstarted to work, Smith denied knowing Cruz. When pressedon this point, Smith said that a man by that name hadworked a couple of weeks for the Company. He said hewould check his records and would call back. Smith nevercalled back and Tabert, who was spoken to by two otherpersons in Smith's office on this occasion, was not able tosecure the simple information of when Cruz commencedworking for Respondent.It is quite apparent that Smith was being evasive anduntruthful about Cruz. Respondent's organization was asmall one and, in my opinion, Smith knew very well whoCruz was and knew that he had been working for Respon-dent since sometime in June 1972. Even when Smith learnedthat his cl ild was all right, a matter that he states causedhim to go home on August 23, he did not call Tabert andgive her the Cruz information or have someone in his officefurnish the information she had requested. Nor does Smithclaim that he called back on the following day, August 24.Further, Smith had said nothing to Tabert about Cruz' ter-mination or impending termination. Smith testified that hehad decided on the termination on August 19 and wouldhave terminated Cruz on August 23 but for his absence.17If Smith's testimony in this hearing is to be believed, heknew not only the foregoing but also knew, when he spoketo Tabert, that he was going to terminate Cruz on August24 since allegedly only Cruz' absence on August 23 hadprevented termination on the 23rd. The brief and simplestatement to Tabert, consistent with Smith's testimony inthe hearing, would have been in substance, "Cruz hasworked for us since about June 1972 but is being laid off forlack of work and he would have been laid off today exceptthat he took the afternoon off."Since one of the Respondent's positions herein is thatCosmopolitan is nonunion and that Local 757 has neversaid anything about the nonunion employees, Smith mighthave been expected to have told Tabert, in the foregoingconversation, in the alternative or in addition to what I haveposed above, that Cruz worked or had worked for Cosmo-politan and therefore was not covered by the union contractand that an employee's hiring date was relevant only toemployees covered by the contract. 'Nothing of any of the foregoing obvious alternatives,16 It is, in my opinion, a strange situation that the supervisor had noknowledge by about noon on August 23 that Cruz was to be laid off that daypursuant to Smith's alleged August 19 decision and that the supervisor wouldhave givenCruz permission to take the afternoon off if Cruz' layoff wasimpending or if it had been indicated in any way.IEven Smith's version of what he said to Tabert does not include anymentionof Cruz' layoff or termination as having been decided upon orimpending.Yet, if the termination situation was as testified to bySmith, Ibelieve that, on August 23, he would have mentioned it to the Union on thetheory that Cruz' termination rendered or would render moot any inquiry ofthe Union as to when he had been hired 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich I have suggested,was said although all are consistentwith Smith's testimony and Respondent's position in thishearing.Instead,Smith,as we have seen,was highly evasiveand untruthful in his dealing with the Union concerningCruz on August 23. Moreover, while Tabert's inquiry couldhave been readily answered if Respondent's present versionregarding Cruz is to be believed,Smith not only was evasiveand untruthful but he evidently viewed the situation asalarming.On the same day as the union call,Smith tele-phoned Lipitz, coowner of the Company, who was in Phila-delphia,and reported that the Union had called and hasasked how long Cruz was employed. To Smith, in my opin-ion, the union inquiryabout Cruz'date of hire indicatedthat Cruz had gone to the Union and had joined that organi-zation. In fact, the next day Smith asked Cruz why he hadjoined the Union and Cruz told him why.It is my opinion that Smith's pronounced evasion anduntruthfulness on August 23 about Cruz in the conversationwith the Union and the subsequent call to Lipitz about thematter were due to apprehensionthat Cruz,in going to theUnion and joining the Union, was potentially or actuallyopening up a serious and costly prospect.Respondent had a single integrated ice cream businessenterprise on its premises,with one ownership,control, andmanagement.With Respondent designated as Calip Dair-ies, it had a contract with the Union that covered "all em-ployees of the Company,"excluding designated categoriesof employees."Freezer"employees and "Installers" werenot among the exclusions.But for some time,months andyears, Respondent had been employing seven or so employ-ees as freezer and installeremployeesat its plant,albeitpaying them with checks of Cosmopolitan Ice Cream Com-pany,one of the corporate names under which Respondentconducted its single enterprise.None of these last-men-tioned employees were members of the Union although thecontract provides that the Employer, within 3 days afterhiring anemployee covered by the contract, "must notifythe Union in writing thereof."There is no claim or evidencethat this was done regarding the freezer and installer em-ployees. The contract also provides that "the Companyagrees notto contract out work customarily performed byits employees." This provision might have some relevanceto the contracting out of installers'work such as that per-formed by Cruz who was an installer and who also drovea truck. The contract wage rates are much higher than thewages paid to Thomas and Cruz ($110 and $115 per week)since in 1972 "general help" under the contract ranged from$4.84 to $5.04 per hour after 6 months and a "porter" re-ceived $4.645 to $4.845 per hour. Drivers received higherrates. Also, under the contract, specified payments to unionpension and welfare funds by the Employer were required.It is my opinion that Respondent terminated Cruz onAugust 24 because he had gone to the Union and joined thatorganization and had thereby potentially involved theUnion in the area of the nonunion employees who, likeCruz, were on Respondent's payroll. When the Union tele-phoned Smith on August 23 and asked how long Cruz hadbeen working, this alarmed Smith since the union inquiryindicated that Cruz had gone to the Union, and the Union,as a result, was getting into the area of the nonunion em-ployees like Cruz and others who were on Respondent'spayroll.If Smith had told the Union the truth as to when Cruz hadbeen hired, it would be clear that not only would Cruz bequalified for union membership but the Union might askwhy it had not been notified of Cruz' hire, as provided bythe contract, and why Cruz had not been required to jointhe Union within 30 days of his hire in compliance with thecontract. This situation, in turn, could lead to union inquiryand probing as to other nonunion employees that might beon Respondent's payroll. And if, as Smith could reasonablyapprehend, the Union demanded that the contract provi-sions be applied to Cruz and other nonunion employees notexcluded by the terms of the contract, this would entail amajor cost increase to Respondent. This prospect or appre-hension of the results that could flow from Cruz' joining theUnion would be a very reasonable apprehension since thecontract unit was"all employees," except such people asoffice clericals,engineers,professionals,supervisors, and soforth.Respondent contends that the part of its integrated busi-ness and the employees thereof that it pays with checks ofCosmopolitan Ice Cream Company, such as Cruz andThomas and the freezer employees, is nonunion and hasbeen such for about 8 years.It also asserts that the Unionhas been aware of the fact since one of Respondent's em-ployees is the union steward and the steward never raisedany question about the situation.Iwould agree that Re-spondent for a number of years and in August 1972 hademployees on its payroll, paid by Cosmopolitan checks, whowere not members of the Union although these employeeswere apparently covered by the term "all employees" in thecontract unit.Parish, secretary-treasurer of the Union and an officerand official thereof for many years, testified that he hadnever heard of Cosmopolitan, and by necessary implication,this indicates unawareness of a Cosmopolitan payroll andemployees of Respondent thereon. Carlino, union vice pres-ident and business agent,testified that the only time he hadheard of Cosmopolitan was abut 3 years ago. He noticed anunfamiliar employee on the premises and asked about hisunion status. Lipitz, an owner of Respondent, said that theemployee was employed by Cosmopolitan. Carlino rejectedthis as a justificationfor the employee's lack of a Local 757card and said that the employee was performing work em-braced by the Union. The employeewas required to joinLocal 757.Moreover,despite its contention in the instantcase about employees paid by Cosmopolitan checks andtheir nonunion status, Respondent has not claimed that ithas or has had an agreement or understanding with theUnion for the exclusion from the contract unit of freezerand installer employees paid by Cosmopolitan.18In any event, whatever the past situation between Re-spondent and the Union regarding certain rank-and-fileemployees and the latter's nonunion status, there was noth-18The Union as the collective-bargaining agent for a specified and appro-priate contract unitof employees has a dutyof fair representation and it isdoubtful that it alone or in conjunction with the Employer can arbitrarilyexclude from the unit and the contract any employees covered by the con-tract unit terms and not excluded therefrom by reason of being office orsupervisory employees and so forth CALIP DAIRIES, INC.ing to prevent the Union from organizing the nonunionemployees. Even if,arguendo,the Union had knowingly notapplied the contract to certain employees (which I doubtand which the evidence does not establish), there was noth-ing to prevent the Union, in August 1972, from starting toeither organize the employees or to assert that the contractalready embraced them. In my opinion, the terms of thecontract would make the latter the more likely approachand the Respondent would be hard put to successfully resistsuch a contention. The Union could invoke not only thecontract terms but also its own rather potent economic mus-cle and other attributes in persuading Respondent, a rela-tively small employer, that Teamster Local 757 was correctin accepting Cruz into union membership and presumablyother nonunion employees as well. A union does not lightlyignore potentialities for increased membership and duesunder an existing union-shop contract.Aside from the timing of Cruz' discharge on the dayfollowing the call from the Union to Smith concerning Cruz,Smith, when he terminated Cruz, asked him why he hadjoined the Union, and, after Cruz replied, he was terminat-ed. Though not in itself determinative, the foregoing fact isnot without some significance. If an employer asks an em-ployee why he had damaged the truck he was driving andthe employee replies that he had swerved to avoid a childin the road, and the employer thereupon hands the employ-ee his check and terminates him, the employee and otherswould have some reason to believe that the discharge wasattributable to the fact that the employee had damaged thetruck.In discharging Cruz because he had joined the Union andthereby involved the Union in what Respondent viewed asthe potential opening of a troublesome and costly "can ofworms" with respect to Cruz and other hitherto nonunionemployees,as earlierdelineated, Respondent, in my opin-ion, hoped that Cruz' termination would nip the matter inthe bud and eliminate it. I find that the discharge was inviolation of Section 8(a)(3) and (1) of the Act and that theinterrogation of asking Cruz why he had joined the Union,followed by his discharge, was, in context, coercive and inviolation of Section 8(a)(1) of the Act.Ihave rejected Smith's testimony that Cruz would havebeen discharged on August 23 for economic reasons or thathe was discharged on August 24 for economic reasons. I donot credit Smith.The evidence as to Namm, Gaton, and Thomas, who arenot alleged discriminatees, shows that they were dischargedon August 23. Namm was a summer employee who hadmentionedto Smith that he might quit, and both Namm andGaton worked in the freezer. This was not Cruz' job ordepartment. Thomas was an installer helper. He did notdrive a truck as well as install, as was the case with Cruz.19Although Respondent hired no replacements after the four19 In his brief, the General Counsel suggests that the layoff of Thomas [onAugust 23] may well have occurred" after Smith received the telephone callfrom the Union on August 23. However this contention may rank on the scaleof suspicion, the fact is that Smith testified that he discharged Thomas atabout 12 30 p.m., and the evidence indicates that the Union call was at someundetermined time in the afternoon.There is no other evidence on this pointsince Thomas was not a witness for either party and there is no corroborationor contravention from Thomas as to the time of his discharge There is no263discharges, Smith states that Torres, whom Smith describesas a supervisor over Cruz and who waslater a salesman,drove Cruz' truck a few times after Cruz' discharge 20 Atanother point, Smith stated that the truck "is full of junk"and that Danny's Trucking handles the installations.The evidence that Respondent presented in the recordwith respect to a decline in its business and that it waseconomically more profitable to use an outside truckingservice, to wit, Danny's Trucking, consisted of testimony bySmith and did not consist of Respondent's business booksor records in evidence. While the General Counsel did notcall for or subpena such books and records, this fact is notdispositive since the economic defense wasan affirmativedefense of Respondent's and on which it had the burden ofproof in the light of what was, in my opinion, the GeneralCounsel'sprima faciecase 21Iwas not impressed by the reliability of Smith asa witnesssince, in my opinion, on the matter of his August 23 conver-sation with the Union, he had not told the truth either to theUnion or as a witness, and the credited account of thatincident indicates a willingness on Smith's part to be un-truthful and to say what he believed suited his Company's,and, presumably his own, interest.However, the fact that Smith terminated two freezer em-ployees and an installer helper before Smith was aware ofCruz' union activity supports the conclusion that Smith ter-minated three employees for nondiscriminatory reasons theday before Cruz was terminated. But the evidence in thiscase, in complete context, does not persuade me that Smithhad decided to terminate Cruz on August 23 or that thetermination on August 24 was not motivated by the fact thatCruz had gone to the Union. If, in addition to the unionactivityreason, an economic reason was present that wouldhave led to termination on August 25, the end of the work-week, or at some later date, proximate or otherwise, thiswould not obviate the violation. It has been held that:The issue before us is not, of course, whether or notthere existed grounds for discharge of these employeesapart from their union activities. The fact that the em-ployer had ample reason for discharging them is of noevidentiarybasis tofind that Thomas was discharged after the Union calledSmithconcerning Cruz20 Although Torres drove the truck after Cruz' discharge on August 24, therecord doesnot show whether this driving occurred on August 25, Friday,or on August 28, Monday, or some other dates between August 24 and thehearing.Zi Speakingof the adverseinferencerule, the Court of Appeals of theDistrict ofColumbia inInternationalUnion,United Automobile, Aerospaceand AgriculturalImplement Workers of America (UAW),459 F.2d 1329, 1338(C A D.C., 1972), has statedFirst, itis importantto realize that the applicability of the rule in no waydepends on the existence of subpoena compelling production of theevidence in questionThe theory behind the rule is that,all other thingsbeing equal, a party will of his own volition introducethe strongestevidence available to prove his case. If evidence within the party's con-trol would in fact strengthen his case, he can be expected to introduceiteven if it is not subpoenaed Conversely, if such evidence is notintroduced, it may be inferred that the evidence is unfavorable to theparty suppressing it.The Supreme Court has observed that "The production of weak evidencewhen strongis availablecan lead only to the conclusion that the strong wouldhave been adverse "Interstate Circuit v. U S,306 U S. 208, 225-226 (1939).Similarly, an adverse inference has been drawn where only limited documen-tary evidence had been introduced into evidence by a Respondent.Welcome-AmericanFertilizer Co and Welcome Fertilizer Co,169 NLRB 862, 870 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoment.Itwas free to discharge them for any reasongood or bad, so long as it did not discharge them fortheir union activity. And even though the dischargesmay have been based upon other reasons as well, if theemployer was partly motivated by union activity, thedischarges were violative of the Act.22Although I have found that Cruz was discharged illegally onAugust 24, 1972, it is possible that he would have beenterminated, at some date thereafter for lawful reason,whether the span be a day, days, weeks, or months. Thisaspect, if raised, can appropriately be considered and dis-posed of as a compliance matter in which documentary andother evidence could be introduced.CONCLUSIONS OF LAWRespondent is an employer within the meaning of the Actand is engaged in commerce within the jurisdiction of theBoard.By coercively interrogating and discharging Israel Cruzon August 24, 1972, because of protected union activityRespondent has violated Section 8(a)(1) and (3) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and take affirmative action to remedy theunfair labor practices and effectuate the policies of the Act.ORDER23Respondent Calip Dairies, Inc., and Cosmopolitan IceCream Co.,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating any employees in violationof the Act.(b)Discouraging membership in, or activity regarding,Local 757, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or any otherunion by discharging an employee because of such member-ship or activity.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Offer Israel Cruz immediate and full reinstatement tohis former job or, if the job no longer exists, to a substantial-ly equivalent job, without prejudice to his seniority or otherrights and privileges.(b)Make whole Israel Cruz for any loss of earnings hemay have suffered by reasons of the discrimination againsthim from August 24, 1972, to the date of the offer of rein-statement, less intermediate earnings, and with the compu-tation of backpay being on a quarterly basis and withinterest at 6 percent.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security records, timecards, personnel re-cords and reports, and all other records necessaryor usefulin analyzing the amount of backpay due and the right toreinstatementand employment under the terms of this Or-der.(d) Post at its plant at Jamaica Avenue, Borough ofQueens, New York City, New York, the attached noticemarked "Appendix." 24 Copies of said notice, on forms pro-vided by the Regional Director for Region 29, after beingduly signed by Respondent's representative shall be postedby the Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter inconspicuousplaces where notices to employeesare custom-arily posted. Reasonable steps shall be taken toinsure thatsaid notices are not altered, defaced, or covered by othermaterial.(e)Notify the said Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.22N.L.R.B. v. Great EasternColor Lithographic Corp,309 F.2d 352, 355(C.A. 2, 1962),cert. denied373 U.S 950 (1963). See alsoN.L.R.B.v.MurrayOhio ManufacturingCo.,326 F.2d 509, 517 (C A 6, 1964);N L.R.B v. TheWestSide CarpetCleaningCo.,329 F 2d 758 (C A. 6, 1964),N LR B. v. ThePrincetonInn Companyd/b/a Princeton Inn,424 F 2d264, 265 (C A. 3, 1970).23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommendedOrderherein shall, as provided in Sec 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.24 In the event that the Board's Order is enforced by a Judgement of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Courtof AppealsEnforcing an Order ofthe NationalLaborRelations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which the parties were represented by theirattorneys, it has been found that we have violated the Na-tional Labor Relations Act in certain respects and we havebeen ordered to take certain remedial action.WE WILL NOT coercively question any employee re-garding membership in or activity regarding Local 757,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or any otherunion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed to them by Section 7 of the NationalLabor Relations Act.WE WILL OFFER reinstatement to his former job or toa substantially equivalent job Israel Cruz and will payhim any wages he may have lost by reason of our illegaldischarge of him on August 24, 1972. CALIP DAIRIES, INC.265CALIP DAIRIES, INC.,This is an official notice and must not be defaced byCOSMOPOLITAN ICE CREAM CO.,anyone.INC.This notice must remain posted for 60 consecutive days(Employer)from the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningDatedBythis notice or compliance with its provisions may be direct-(Representative)(Title)ed to the Board's Office, 16 Court Street, Fourth FloorBrooklyn, New York 11201, Telephone 212-596-3750.